Citation Nr: 0502295	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-17 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to service-connected cervical 
spondylosis.

2.  Entitlement to service connection for a bilateral foot 
disorder, claimed as secondary to service-connected cervical 
spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1955 to March 1957.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C. (see June 2003 VA Form 9), but later 
indicated, by letter received by the Board in November 2003, 
that he was unable to attend the hearing scheduled for 
December 2, 2004.  


FINDINGS OF FACT

1.  The veteran's right knee arthritis is not shown to be 
related to service, to have become manifested to a 
compensable degree within one year following his separation 
from active duty, or to be related to a service-connected 
disability.

2.  The veteran's bilateral foot disorder is not shown to be 
related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2004).

2.  Service connection for a bilateral foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue; the claims have been 
addressed on the merits.  The veteran was notified why his 
claims were denied in the July 2002 rating decision and in a 
May 2003 statement of the case (SOC).  An April 2002 letter 
(before the rating appealed), while not specifically 
mentioning "VCAA," informed the veteran of what type of 
evidence was necessary to prevail in his service connection 
claims, and of his and VA's respective responsibilities in 
claims development.  The April 2002 letter advised the 
veteran to respond in 30 days, and went on to inform him that 
evidence submitted within one year would be considered.  
While the letter did not specifically advise the veteran 
verbatim to submit everything in his possession pertaining to 
his claims, it did advise him what type of evidence was 
pertinent, and what he was responsible for submitting (and by 
inference that he should submit it).  The veteran informed VA 
in May 2004 that he had no additional evidence to submit.  
Additionally, the SOC advised him (page three) to "provide 
any evidence [in his] possession that pertains" to his 
claims.  The SOC also advised the veteran of pertinent VCAA 
regulations.  An April 2004 supplemental statement of the 
case (SSOC) further advised the veteran of the posture of his 
claims.  Further notice in these circumstances would serve no 
useful purpose.  The veteran is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service private 
medical records.  He has been afforded several VA 
examinations, most recently in May 2003.  The record is 
complete.  All of VA's due process, notice, and assistance 
duties, including those mandated by the VCAA, are met.  

Factual Basis

The veteran claims that he has disorders of the right knee 
and feet which are "secondary" to his service-connected 
cervical spondylosis.  See letter received in February 2002.  
[In August 2001, the Board granted service connection for 
cervical spondylosis (residuals of a neck injury).]

The veteran's service medical records do not show any 
complaints of, or treatment for, either right knee or 
bilateral foot problems.  

On VA examination in May 1970 it is not shown that the 
veteran either complained of, or was diagnosed as having, 
problems regarding either his right knee or feet.  

A November 1995 VA progress note shows complaints of right 
foot pain with walking.  

On VA spine examination in April 1997 and October 2001, 
cervical spine spondylosis was diagnosed.  Neither report 
included any mention of complaints made by the veteran 
concerning either his right knee or feet.  

Private medical evidence dated in September 1999 reflects 
that the veteran was diagnosed as having chronic foot pain, 
secondary to heel spur syndrome.  He was fitted for custom 
shoe orthotics.  

October 2001 private outpatient treatment records include a 
diagnosis of heel spur syndrome with atrophy of plantar fat 
pad of the right foot.
A March 2002 private examination report reveals that the 
veteran complained of, in pertinent part, "pain down the 
right leg to the knee."  A right knee disorder was not 
diagnosed.  

On September 2002 VA X-ray examination, osteoarthritis and 
chondrocalcinosis of the right knee was diagnosed.  On 
October 2002 VA X-ray examination, a right ankle plantar 
calcaneal spur was diagnosed.  

April 2003 VA X-ray examination revealed left foot hammertoe 
deformities and a small inferior calcaneal spur.  There were 
mild degenerative changes in the tibiotalar joint.  

On May 2003 VA spine examination the examiner indicated that 
the veteran had multiple hammertoes which were not related to 
his original injury residuals [cervical spondylosis].  

On May 2003 VA joints examination osteoarthritis of the right 
ankle, congenital hammertoe deformities, inferior calcaneal 
spur, and mild degenerative change in the tibia talar joint 
were diagnosed.  The examiner added that these conditions 
were not related to the veteran's original [service-
connected] cervical spine injury.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  If arthritis 
is manifested to a compensable degree within one year 
following the veteran's separation from active duty, it may 
be presumed to have been incurred in service.  Service 
connection may be also granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).
In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Analysis

Right Knee

There is no evidence that a right knee disorder was 
manifested, incurred in, or aggravated in service, and the 
veteran does not argue otherwise.  Consequently, direct 
service connection for this disorder is not for 
consideration.  Likewise, there is no evidence that arthritis 
of the right knee was manifest in the first postservice year, 
so as to warrant consideration of the presumptive provisions 
for chronic diseases in 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met.  The veteran has osteoarthritis and chondrocalcinosis 
of the right knee.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  In a claim seeking secondary 
service connection the requirement of disease or injury in 
service is replaced by that of a disability already service-
connected disability to which the disability claimed may be 
related.  That requirement is met, as cervical spondylosis is 
service connected.  However, there is no medical evidence on 
file which provides a nexus between the right knee disability 
for which service connection is sought and the service 
connected cervical spondylosis.  As a layperson, the veteran 
is not competent to establish causation by his own 
observations/opinion.  See Espiritu, supra. 

The preponderance of the evidence is findings that the 
veteran's right knee arthritis was incurred or aggravated in 
service, manifested to a compensable degree within one year 
of his service separation, or caused or aggravated by a 
service-connected disability.  Accordingly, this claim must 
be denied.

Bilateral Foot

The veteran also seeks service connection for a bilateral 
foot disorder based on a theory of causality similar to that 
alleged for the right knee.

There is no evidence that a bilateral foot disorder was 
incurred in or aggravated by active service, and the veteran 
does not argue otherwise.  Consequently, direct service 
connection for this disorder is not for consideration.  
As with the right knee, there is competent evidence (a 
medical diagnosis) of current disability.  Diagnoses of heel 
spur syndrome and hammertoe deformities are of record.  
Likewise, it is established that the veteran has a service-
connected cervical spondylosis.  He argues that his foot 
problems are due to his service-connected cervical 
spondylosis, and should be service connected on a secondary 
basis.  The record is devoid of any medical opinion 
supporting this theory of causality.  Opinions on VA spine 
and joints examination, both in May 2003, were essentially to 
the effect that the veteran's diagnosed bilateral foot 
disorders are not related to his service connected cervical 
spine disability.  As a layperson, the veteran is not 
competent to establish such causation by his own 
observations/opinion.  See Espiritu, supra.

The preponderance of the evidence is against the proposition 
that any current bilateral foot disability was incurred or 
aggravated in service or was caused or aggravated by a 
service-connected disability.  Accordingly, this claim must 
be denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for a bilateral foot disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


